


October 30, 2013




Dear Christopher,


We are pleased to offer you a position with Extreme Networks (the “Company”) as
chief operating officer, reporting directly to the CEO, effective November 1,
2013.


Should you decide to join us, you will receive a semi-monthly salary of $18,750
(which equals $450,000.00 on an annualized basis), less applicable taxes and
withholdings, in accordance with the Company’s normal payroll procedures.


You will be eligible to participate in a sales incentive plan (the “Plan”) with
targeted annual earnings of $450,000 (less applicable taxes and withholdings) at
100% quota achievement. All commissions and bonuses earned will be paid in
accordance with the Plan and are based on active employment status with the
Company. The Company retains the right to change or amend the Plan at any time.


You have received equity including stock options and RSUs as part of your
employment as CEO of Enterasys. As is the case with all employees of Enterasys,
the Company will assume all of your outstanding equity awards upon the close of
the acquisition. Your equity awards are also subject to the terms of our
Executive Change in Control Severance Plan. Per the 2013 Enterasys Equity Plan
assumed by Extreme, all vesting under any Option or Restricted Stock grants
offered hereunder will be subject to your continued service with the Company at
the time of vesting. You may exercise any Options no later than the ninetieth
day following the cessation of your service to the Company.
If your employment is terminated by the Company other than for Cause or by you
for Good Reason, in either case prior to a Change in Control or more than 12
months following a Change in Control, you will be entitled to receive the
following: (i) your Accrued Compensation, (ii) a severance payment equal to 12
months of your salary as of your date of termination, (iii) a payment equal to
the pro rata portion of your target bonus through your date of termination
(provided Board approved performance targets were achieved in the quarter
immediately preceding your termination), (iv) acceleration of 12 months of
vesting of any then-outstanding equity awards, other than any performance
option, if any, to the extent it was not performance earned prior to such
termination, or other performance based awards (except as may be set forth in
any future grants awarded), and (v) Company’s payment of 100% of the premiums
necessary to continue your group health care coverage for a period of 12 months
following your termination date pursuant to the applicable provisions of the
Consolidated Omnibus Budget Reconciliation Act of 1985 (COBRA) so long as you
elect COBRA and remain eligible during this period, provided that if the Company
determines that it cannot provide such continued health benefits without
potentially violating applicable law (including, without limitation, Section
2716 of the Public Health Service Act), the Company shall in lieu thereof
provide to you a taxable lump sum payment in an amount equal to 12 months of
such continued health benefits, which payment shall be made regardless of
whether you elect COBRA continuation coverage and which you may, but are not
obligated to, use toward the cost of COBRA continuation coverage premiums (items
(ii) through (v) hereinafter referred to as the “Severance”). Receipt of the
Severance shall be conditioned in its entirety upon your execution of a release
of claims and shall contain a mutual non-disparagement clause in the form set
forth as Exhibit A hereto (the “Release”). Your Release must be executed and
become irrevocable within 60 days of your termination. The severance payment
equal to 12 months of your salary, and if applicable, the lump-sum payment for
your continued health benefits, shall be paid out in a lump sum on the first
Business Day after the 60th day following your termination, and the payment
equal to the pro rata portion of your target bonus through your date of
termination shall occur no later than the 15th day of the third month following
the end of the fiscal year in which your termination occurs and when other
target bonuses are generally paid.
If, however, your employment is terminated by Company other than for Cause or by
you for Good Reason within 12 months following a Change in Control, in lieu of
the Severance referenced above, you shall be eligible to receive the following
enhanced severance payments and benefits as set forth in the Company’s Executive
Change in Control Severance Plan amended and restated August 7, 2008, a copy of
which you acknowledge has been provided to you herewith, and summarized as
follows: (i) your Accrued Compensation, (ii) a severance payment equal to 12
months




--------------------------------------------------------------------------------




of your base salary, (iii) payment of 100% of your target bonus, (iv) Company’s
payment of 100% of the premiums necessary to continue your group health care
coverage for a period of 12 months following your termination date pursuant to
the applicable provisions of the Consolidated Omnibus Budget Reconciliation Act
of 1985 (COBRA) so long as you elect COBRA and remain eligible during this
period, provided that if the Company determines that it cannot provide such
continued health benefits without potentially violating applicable law
(including, without limitation, Section 2716 of the Public Health Service Act),
the Company shall in lieu thereof provide to you a taxable lump sum payment in
an amount equal to 12 months of such continued health benefits, which payment
shall be made regardless of whether you elect COBRA continuation coverage and
which you may, but are not obligated to, use toward the cost of COBRA
continuation coverage premiums, and (v) acceleration of 100% of all
then-outstanding equity awards, including only those shares underlying the
performance option, if any, that have been performance earned, but excluding
other shares under the performance option that have not been performance earned
and any other unearned performance based awards (except as may be set forth in
any future grants awarded) (items (ii) through (v) hereinafter referred to as
the “CIC Severance”). Receipt of the CIC Severance shall be conditioned in its
entirety upon your execution of a Release, and your resignation from the Board.
Your Release must be executed and become irrevocable within 60 days of your
termination, and the severance payment equal to 12 months of your salary and
target bonus, and if applicable, the lump-sum payment for your continued health
benefits, shall be paid out in a lump sum on the first Business Day after the
60th day following your termination.
In addition to the foregoing benefits, you will be eligible to participate in
various other Company benefit plans, including its group health, short-term
disability, long-term disability, and life insurance plans, as well as its
401(k) and employee stock purchase plans. Your participation in the Company’s
benefit plans will be subject to the terms and conditions of the specific
benefit plans. As an Executive Vice President of the Company, you are not
eligible to participate in the Company’s Flexible Time Off (“FTO”) program, and
you will not accrue any FTO hours. You will, however, be eligible to take paid
time off from time-to-time as reasonably necessary for vacation, sick time, or
other personal purposes, subject to the needs of your position and the approval
of your manager.
Capitalized terms used herein not defined shall have the meanings ascribed to
them in the attached Exhibit A hereto.
If you choose to accept this offer, your employment with the Company will be
voluntarily entered into and will be for no specified period. As a result, you
will be free to resign at any time, for any reason or for no reason, as you deem
appropriate. The Company will have a similar right and may conclude its
employment relationship with you at any time, with or without cause. You agree
that acceptance of this offer of employment does not trigger any rights or
obligations of the Company as a result of or in connection with any pre-existing
agreement of any kind with Enterasys (except for the equity grants which the
Company will assume as previously stated in this letter) or any other prior
employer.
You agree to terminate any other consulting or similar engagement you may now
have.
In the event of any dispute or claim relating to or arising out of this
agreement, our employment relationship, or the termination of our employment
relationship (including, but not limited to, any claims of wrongful termination
or age, gender, disability, race or other discrimination or harassment), you and
the Company agree that all such disputes shall be fully, finally and exclusively
resolved by binding arbitration conducted by the American Arbitration
Association (“AAA”) in Santa Clara County, California, and we waive our rights
to have such disputes tried by a court or jury. The arbitration will be
conducted by a single arbitrator appointed by the AAA pursuant to the AAA’s
then-current rules for the resolution of employment disputes, which can be
reviewed at www.adr.org.
This offer is contingent upon the completion of a customary background check
with the results being satisfactory to the Company, your signing the enclosed
Employee Inventions and Proprietary Rights Assignment Agreement, and upon your
ability to provide to the Company documentary evidence of your identity and
eligibility for employment in the United States. Please bring this
documentation, such as a passport or driver’s license and an original social
security card, to your Employee Orientation. Such documentation must be provided
to us within three (3) business days of your date of hire, or our employment
relationship with you may be terminated.
To indicate your acceptance of the Company’s offer, please sign and date this
letter in the space provided below and return to Gary Garber, VP of Talent and
Culture.




--------------------------------------------------------------------------------




This offer of employment, if not accepted, will expire in 5 business days.
All new employees receive a benefits package from the Talent and Culture
Department. If you have any benefit related questions, please contact Janel
Canepa 408-579-3355 or jcanepa@extremenetworks.com.
This agreement, along with any agreements referenced above, constitute the
entire agreement between you and the Company concerning the terms and conditions
of your employment with the Company. This agreement cannot be modified or
amended except by a subsequent written agreement signed by you and the Company;
provided, however, that the Company may, in its sole discretion, elect to modify
your title, compensation, duties, or benefits without any further agreement from
you.
Chris, we look forward to welcoming you to Extreme Networks and we believe you
will make an important contribution to the company, in what should be a rich and
rewarding experience. If you have any questions, please feel free to contact me.


Sincerely,


/s/ Charles Berger
EXTREME NETWORKS, INC.
Charles Berger
CEO



I agree to and accept employment with Extreme Networks, Inc. on the terms set
forth in this agreement.
 


/s/ Christopher Crowell
 
 
  
11/1/2013
Christopher Crowell
 
 
  
Date











--------------------------------------------------------------------------------






EXHIBIT A


For purposes of this offer, the following definitions will apply:


(i) “Accrued Compensation” means (i) any earned but unpaid base salary and
earned but unused vacation or paid time off, (ii) the amount of any bonus earned
and payable from a prior year which remains unpaid by the Company as of the date
of the termination of service determined in accordance with customary practice,
(iii) other unpaid and then vested amounts, including any amount payable to you
under the specific terms of any agreements, plans or awards in which you
participate, unless otherwise specifically provided herein and (iv)
reimbursement for all reasonable and necessary expenses incurred by you in
connection with your performance of services on behalf of the Company in
accordance with this Letter Agreement and any applicable Company policies and
guidelines.


(ii) “Cause” means the occurrence of any of the following:
(1) your theft, dishonesty, misconduct, breach of fiduciary duty for personal
profit, or falsification of any documents or records of the Company and each
present or future parent and subsidiary corporation or other business entity
thereof (a “Company Group”);
(2) your material failure to abide by the code of conduct or other policies
(including, without limitation, policies relating to confidentiality and
reasonable workplace conduct) of any member of the Company Group;
(3) your misconduct within the scope of Section 304 of the Sarbanes-Oxley Act of
2002 as a result of which of the Company is required to prepare an accounting
restatement;
(4) your unauthorized use, misappropriation, destruction or diversion of any
tangible or intangible asset or corporate opportunity of a member of the Company
Group (including, without limitation, your improper use or disclosure of the
confidential or proprietary information of a member of the Company Group);
(5) any intentional act by you which has a material detrimental effect on
reputation or business of a member of the Company Group;
(6) your repeated failure or inability to perform any reasonable assigned duties
after written notice from a member of the Company Group of such failure or
inability;
(7) any material breach by you of any employment, non-disclosure,
non-competition, non-solicitation or other similar agreement between you and a
member of the Company Group, which breach is not cured pursuant to the terms of
such agreement or as provided herein; or
(8) your conviction (including any plea of guilty or nolo contendere) of any
criminal act involving fraud, dishonesty, misappropriation or moral turpitude,
or which impairs your ability to perform your duties with a member of the
Company Group,


provided, however, that prior to any determination that “Cause” has occurred,
the Board shall (i) provide to you written notice specifying the particular
event or actions giving rise to such determination and (ii) provide you an
opportunity to be heard within 15 days of such notice and (iii) provide you with
a 15 days to cure such event or actions giving rise to a determination of
“Cause”, if curable.


(iii) “Change in Control” means the occurrence of any of the following:




--------------------------------------------------------------------------------




(1) any “person” (as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the “ Exchange Act ” )), other than
a trustee or other fiduciary holding securities of the Company under an employee
benefit plan of the Company, becomes the “beneficial owner” (as defined in Rule
13d-3 promulgated under the Exchange Act), directly or indirectly, of securities
of the Company representing more than fifty percent (50%) of the total combined
voting power of the Company’s then-outstanding securities entitled to vote
generally in the election of directors;
(2) the Company is party to a merger or consolidation which results in the
holders of the voting securities of the Company outstanding immediately prior
thereto failing to retain immediately after such merger or consolidation direct
or indirect beneficial ownership of more than fifty percent (50%) of the total
combined voting power of the securities entitled to vote generally in the
election of directors of the Company or the surviving entity outstanding
immediately after such merger or consolidation;
(3) the sale or disposition of all or substantially all of the Company’s assets
or consummation of any transaction having similar effect (other than a sale or
disposition to one or more subsidiaries of the Company); or
(4) a change in the composition of the Board within any twelve (12) month period
as a result of which fewer than a majority of the directors are Incumbent
Directors (as defined in the CIC Plan).
(iv) “Disability” means your permanent and total disability within the meaning
of Section 22(e)(3) of the Code.
(v) “Good Reason” means the occurrence of any of the following conditions
without your informed written consent:
(1) a material, adverse change in your position, duties, substantive functional
responsibilities or reporting relationships, causing your position to be of
materially lesser rank or responsibility within the Company or an equivalent
business unit of its parent as measured by the position occupied by you
immediately prior to such change, and in the event of a Change in Control,
immediately prior to the Change in Control;
(2) a decrease in your base salary rate at the time of termination or a decrease
in your target bonus amount (subject to applicable performance requirements with
respect to the actual amount of bonus compensation you earned);
(3) any failure by the Company Group to (i) continue to provide you with the
opportunity to participate, on terms no less favorable than those in effect for
the benefit of any employee group which customarily includes a person holding
the employment position or a comparable position with the Company Group then
held by you, in any benefit or compensation plans and programs, including, but
not limited to, the Company Group’s life, disability, health, dental, medical,
savings, profit sharing, stock purchase and retirement plans, if any, or their
equivalent, in which you were participating immediately prior to the change, or
(ii) provide you with all other fringe benefits (or their equivalent) from time
to time in effect for the benefit of any employee group which customarily
includes a person holding the employment position or a comparable position with
the Company Group then held by you;
(4) the relocation of your work place for the Company Group to a location that
increases the regular commute distance between your residence and work place by
more than thirty (30) miles (one-way); or
(5) any material breach of this Letter Agreement or the CIC Plan by the Company
or any entity in the Company Group with respect to any obligations owed or owing
to you.
The existence of Good Reason shall not be affected by your temporary incapacity
due to physical or mental illness not constituting a Disability. Your continued
service for a period following the occurrence of any condition constituting Good
Reason shall not constitute consent to, or a waiver of rights with respect to,
such condition. Notwithstanding the foregoing, an occurrence shall not qualify
as an event constituting Good Reason unless (a) the Company receives, within
ninety (90) days following the date on which you know, or with the exercise of
reasonable diligence would know, of the occurrence of any of the events set
forth in clauses (1) through (5) above, written notice from you specifying the
specific basis for your belief that you are entitled to terminate employment for
Good Reason, (b) the Company fails to cure the event constituting Good Reason




--------------------------------------------------------------------------------




within thirty (30) days after receipt of such written notice thereof, and (c)
you terminate employment within thirty (30) days following expiration of such
cure period.




